IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                              December 31, 2008
                               No. 08-60287
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ABDUL KARIM

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A79 011 669


Before GARWOOD, JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Abdul Karim seeks review of an order by the Board of Immigration
Appeals (BIA) denying his motion to reopen the removal proceedings against
him. He argues that the BIA should have exercised its authority under 8 C.F.R.
§ 1003.2(a) to reopen the removal proceedings against him sua sponte. The BIA
denied Karim’s motion, finding that no exceptional circumstance warranted the
exercise of its authority to sua sponte reopen Karim’s proceedings.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-60287

      This court cannot undertake review of an agency’s discretionary
determination where there is “no meaningful standard against which to judge
the agency’s exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830 (1985).
There are no guidelines directing the BIA’s decision whether to reopen removal
proceedings on its own motion. See 8 C.F.R. § 1003.2(a). Therefore, this court
has no jurisdiction to review the BIA’s decision to deny Karim’s motion for a sua
sponte reopening of his removal proceedings. See Ramos-Bonilla v. Mukasey,
543 F.3d 216, 220 (5th Cir. 2008); Enriquez-Alvarado v. Ashcroft, 371 F.3d 246,
249–50 (5th Cir. 2004). See also, e.g., Lenis v. U.S. Atty. Gen., 523 F.3d 1291,
1292-93 (11th Cir. 2008) (citing cases). We decline Karim’s invitation to revisit
this court’s holding in Enriquez-Alvarado. See Burge v. Parish of St. Tammany,
187 F.3d 452, 466 (5th Cir. 1999) (“It is a firm rule of this circuit that in the
absence of an intervening contrary or superseding decision by this court sitting
en banc or by the United States Supreme Court, a panel cannot overrule a prior
panel's decision”). Additionally, we note that the denial of Karim’s motion for
reopening under § 1003.2(a) does not amount to a deprivation of a liberty
interest protected by the Due Process Clause of the Constitution.             See
Altamirano-Lopez v. Gonzales, 435 F.3d 547, 550 (5th Cir. 2006) (holding that
a discretionary decision to deny a motion to reopen does not amount to a
deprivation of a liberty interest).
      Accordingly, Karim’s petition for review is DISMISSED.




                                        2